DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	The amendment filed on 09-02-2022 has been entered and considered.
Claims 1-16 and 18-20 are pending in this application.
Claim 17 is cancelled.
Claims 1-16 and 18-20 remain rejected as discussed below.
Claim Objections
2.	Claims 16 and 18-20 are objected to because of the following informalities:  
Claim 16 is objected to because the newly added limitation in line 11: “the second plurality of PDUs…” needs to be moved to line 14 after the limitation “generate a second plurality of PDUs…” similar to the first limitation in regard of “the first plurality of PDUs” to maintain consistency of the terms and overcome the objection.
Claims 18-20 are objected to because of their dependency on the objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla et al (US 2019/0045304) in view of Mikami et al (US 2005/0271070) and Weizman et al (US 2015/0282088).
For claim 1, Bhalla discloses a method comprising: generating a plurality of data packages for transmission to a Bluetooth Low Energy compliant (BLE-compliant) slave device (see at least [0021] and/or [0028]; master device that generates and transmits data packets to BLE-compliant slave(s)); storing the plurality of data packages in a Transmit (TX) buffer having a storage depth of a number of data packages (see at least [0055]; use of buffer(s) to store data packets at least larger than the BN of 2 (storage depth)).  Bhalla further discloses the use of flush timeout (FT) (e.g., the maximum time duration in units of ISO Interval (isochronous interval) for which every payload can be transmitted or re-transmitted) in at least [0023] and/or [0054]).  Bhalla discloses all the claimed subject matter with the exception of explicitly disclosing determining whether an error has occurred in transmitting the plurality data packages; and dynamically adjusting the storage depth of the TX buffer, by a number of data packages, based upon a frequency of errors that occur in transmitting the plurality of data packages.  However, Mikami discloses determining whether an error has occurred in transmitting the plurality data packages (see at least [0085] and/or Fig.11 steps S91 and/or S92; at least calculating the error rate of transmitted data); and dynamically adjusting the storage depth of the TX buffer, by a number of data packages, based upon a frequency of errors that occur in transmitting the plurality of data packages (see at least [0085] and/or Fig.11 steps S96; dynamically changing the size (depth) of the TX buffer based on the error rate by a number of data packages ((at least increase (at least [0088]))).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the method/apparatus of Bhalla for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) in order to at least improve storage performance.  Bhalla further discloses wherein the number of data packages include one or more BLE PDUs (see at least [0028]; PDUs).  Bhalla in view of Mikami discloses all the claimed subject matter with the exception of explicitly disclosing wherein the number of data packages is selected from a group consisting of: a number of BLE PDUs; a number of BLE NULL packets; and a number of BLE EMPTY packets.  However, Weizman discloses the data packages is selected from a group consisting of: BLE PDUs; BLE NULL packets; and BLE EMPTY packets (see at least [0029]; BLE devices exchange data packets (PDUs), null and/or empty packets for communication).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Weizman into the method/apparatus of Bhalla in view of Mikami for the purpose of at least providing different BLE packets corresponding to a respective type of communication in order to at least establish and/or maintain the connection for at least proper traffic exchange.  
 For claim 2, Bhalla further discloses wherein the data packages include one or more PDUs (see at least [0028]; PDUs).
For claim 4, Bhalla further discloses wherein one or more data packages of the plurality of data packages carries audio data for one or more of a plurality of audio channels (see at least Fig.1 and/or [0028]; audio data for audio playback via BLE (audio channels)).
For claim 5, Bhalla further discloses wherein the data packages are first data packages, the BLE-compliant slave device is a first BLE-compliant slave device (see at least [0021] and/or [0028]; master device that generates and transmits data packets to BLE-compliant slaves (at least first slave 104)), the TX buffer is a first TX buffer, and the storage depth of the first TX buffer is a first number of data packages (see at least [0055]; use of buffers (at least first buffer) to store data packets at least larger than the BN of 2 (storage depth)), further comprising: generating a plurality of second data packages for transmission to a second BLE-compliant slave device (see at least [0021] and/or [0028]; master device that generates and transmits data packets to BLE-compliant slaves (at least second slave 106)); and storing the plurality of second data packages in a second TX buffer having a storage depth of a second number of data packages (see at least [0055]; use of buffers (at least second buffer) to store data packets at least larger than the BN of 2 (storage depth)).
For claim 6, Bhalla discloses all the claimed subject matter with the exception of explicitly disclosing determining whether an error has occurred in transmitting the plurality of second data packages; and dynamically adjusting the storage depth of the second TX buffer based upon a frequency of errors that occur in transmitting the plurality of second data packages.  However, Mikami discloses determining whether an error has occurred in transmitting the plurality (second) data packages (see at least [0085] and/or Fig.11 steps S91 and/or S92; at least calculating the error rate of transmitted data); and dynamically adjusting the storage depth of the TX (second) buffer based upon a frequency of errors that occur in transmitting the plurality (second) of data packages (see at least [0085] and/or Fig.11 steps S96; dynamically changing the size (depth) of the TX buffer based on the error rate).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the method/apparatus of Bhalla for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) in order to at least improve storage performance.
For claim 10, Mikami further discloses wherein the storage depth of the TX buffer is dynamically increased when a frequency of errors is greater than a first threshold rate of errors; and wherein the storage depth of the TX buffer is dynamically decreased when the frequency of errors is less than a second threshold rate of errors (see at least [0085]; changing (increase or decrease) the size of buffer in accordance with the error rate (greater or less) and wherein Fig.10 and/or [0088]; use of error correction values (at least first and second thresholds)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the method/apparatus of Bhalla for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) according to error rate(s) in order to at least improve storage performance.
4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bhalla in view of Mikami and Weizman and further in view of Morris et al (US 2019/0327778).
For claim 7, Bhalla further discloses the use of wireless BLE-compliant slaves/sinks devices such as earphones or speakers to receive PDUs comprising audio data (see at least [0021] and/or [0028]).  Bhalla in view of Mikami and Weizman discloses all the claimed subject matter with the exception of explicitly disclosing wherein the plurality of first data packages carries audio data for a first audio channel of a set of True Wireless Audio (TWS) audio channels; and wherein the plurality of second data packages carries audio data for a second audio channel of the set of TWS audio channels.  However, Morris discloses wherein the plurality of first data packages carries audio data for a first audio channel of a set of True Wireless Audio (TWS) audio channels (see at least Fig.3A and/or [0068]; use of TWS implementation by use of separate audio data channels); and wherein the plurality of second data packages carries audio data for a second audio channel of the set of TWS audio channels (see at least Fig.3A and/or [0068]; use of TWS implementation by use of separate audio data channels).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Morris into the method/apparatus of Bhalla in view of Mikami and Weizman for the purpose of at least providing best sound quality while benefiting from total freedom of movement.
5.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla in view of Mikami and Weizman and further in view of Meyer et al (US 2008/0089314).
For claim 3, Bhalla further discloses generating a plurality of data packages for re-transmission to the BLE-compliant slave device (see at least [0036]; master performing any necessary retransmissions).   Bhalla view of Mikami and Weizman discloses all the claimed subject matter with the exception of explicitly disclosing wherein the plurality of data packages for re-transmission includes a data package for which an error occurred in transmission, and one or more subsequent data packages.  However, Meyer discloses the use of a method that allows the retransmission of a data package for which an error occurred in transmission, and one or more subsequent data packages (see at least [0006]; retransmitting a NACKed (error) packet and subsequent packet(s)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Meyer into the method/apparatus of Bhalla in view of Mikami and Weizman for the purpose of at least triggering retransmission when errors occur in order to at least have a reliable communication. 
For claim 8, Bhalla view of Mikami and Weizman discloses all the claimed subject matter with the exception of explicitly disclosing wherein the determination of whether an error has occurred in transmitting the plurality of data packages is based on one of: a received Negative Acknowledgement (NAK) transmission from the BLE-compliant slave device; or lack of a received Acknowledgement (ACK) transmission from the BLE-compliant slave device.  However, Meyer discloses the receiving of NACK to indicate transmission failure (error) (see at least [0004]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Meyer into the master-slaves communication method/apparatus of Bhalla in view of Mikami and Weizman for the purpose of at least triggering retransmission when errors occur based on transmitting/receiving NACK(s) in order to at least have a reliable communication.
6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bhalla in view of Mikami and Weizman and further in view of Krinsky (US 2017/0063704).
For claim 9, Bhalla view of Mikami and Weizman discloses all the claimed subject matter with the exception of explicitly disclosing wherein the determination of whether an error has occurred in transmitting the plurality of data packages is based on a flushing of the TX buffer.  However, Krinsky discloses wherein the determination of whether an error has occurred in transmitting the plurality of data packages is based on a flushing of the TX buffer (see at least [0021] and/or [0022]; dynamically adjusting the size of buffer by determining if error (unsuccessful decoding data) has occurred based on dropped packet rate (flushing) of the buffer).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Krinsky into the method/apparatus of Bhalla in view of Mikami and Weizman for the purpose of clearing (flushing/dropping) out the errored data to make room for the incoming packets in order to at least improve storage performance. 
7.	Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla et al (US 2019/0045304) in view of Mikami et al (US 2005/0271070).
For claim 11, Bhalla discloses a method of synchronizing transmissions for multiple audio channels, the method comprising: generating a first set of Protocol Data Units (PDUs) for transmission to a first Bluetooth Low Energy compliant (BLE-compliant) slave device corresponding with a first audio channel (see at least [0002] and/or [0021] and/or [0028]; master device that generates and transmits data packet(s) (PDUs) to first BLE-compliant slave 104 (Fig.1)) in a first event of a first Connected Isochronous Stream (CIS) (see at least [0028] and/or Fig.6; transmitting packet 0 to first slave in a CIS1); storing the first set of PDUs in a first Transmit (TX) buffer having a first storage depth of a number of PDUs (see at least [0055]; use of buffer(s) to store data packets at least larger than the BN of 2 (storage depth)); generating a second set of PDUs for transmission to a second BLE-compliant slave device corresponding with a second audio channel (see at least [0002] and/or [0021] and/or [0028]; master device that generates and transmits data packet(s) (PDUs) to second BLE-compliant slave 106 (Fig.1)) in a first event of a second CIS (see at least [0028] and/or Fig.6; transmitting packet 0 to second slave in a CIS2); and storing the second set of PDUs in a second Transmit (TX) buffer having a second storage depth of a number of PDUs (see at least [0055]; use of buffer(s) to store data packets at least larger than the BN of 2 (storage depth)).  Bhalla further discloses the use of flush timeout (FT) (e.g., the maximum time duration in units of ISO Interval (isochronous interval) for which every payload can be transmitted or re-transmitted) in at least [0023] and/or [0054]).  Bhalla discloses all the claimed subject matter with the exception of explicitly disclosing determining, based upon detecting whether an error has occurred in transmitting at least one of the first set of PDUs and the second set of PDUs, whether to dynamically adjust at least one of the first storage depth and the second storage depth to reduce audio lacking among the first audio channel and the second audio channel.  However, Mikami discloses determining, based upon detecting whether an error has occurred in transmitting the (first/second) plurality data packages (see at least [0085] and/or Fig.11 steps S91 and/or S92; at least calculating the error rate of transmitted data), whether dynamically adjust the (first/second) storage depth of the TX buffer (see at least [0085] and/or Fig.11 steps S96; dynamically changing the size (depth) of the TX buffer based on the error rate).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the master-slaves communication method/apparatus of Bhalla for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) in order to at least improve storage performance and/or reduce audio lacking among the first audio channel and the second audio channel (sync).
For claim 12, Bhalla further discloses generating a set of PDUs for re-transmission to one of the first BLE-compliant slave device and the second BLE-compliant slave device, based upon detecting whether an error has occurred in transmitting a set of PDUs for the corresponding BLE-compliant slave device (see at least [0036]; master performing any necessary retransmissions when ACK is not received (based on detecting an error)).
For claim 15, Bhalla further discloses wherein each PDU of the first set of PDUs carries audio data for the first audio channel (see at least [0021] and/or Fig.1; audio data via first audio channel to the first slave 104); and wherein each PDU of the second set of PDUs carries audio data for the second audio channel (see at least [0021] and/or Fig.1; audio data via second audio channel to the second slave 106).
8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bhalla in view of Mikami and further in view of Meyer et al (US 2008/0089314).
For claim 13, Mikami further discloses wherein the dynamic adjustment of at least one of the first storage depth and the second storage depth is based upon one or more of: a rate of errors from the corresponding BLE-compliant slave device; and a rate of absence of expected Acknowledgement (ACK) transmissions from the corresponding BLE-compliant slave device (see at least [0085] and/or Fig.11 steps S96; dynamically changing the size (depth) of the TX buffer based on the error rate).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the method/apparatus of Bhalla for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) in order to at least improve storage performance.  Bhalla view of Mikami discloses all the claimed subject matter with the exception of explicitly disclosing that error is based on received Negative Acknowledgement (NAK) transmissions.  However, Meyer discloses the receiving of NACK to indicate transmission failure (error) (see at least [0004]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Meyer into the master-slaves communication method/apparatus of Bhalla in view of Mikami for the purpose of at least triggering retransmission when errors occur based on transmitting/receiving NACK(s) in order to at least have a reliable communication.
9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bhalla in view of Mikami and further in view of Krinsky (US 2017/0063704).
For claim 14, Bhalla view of Mikami discloses all the claimed subject matter with the exception of explicitly disclosing wherein the dynamic adjustment of at least one of the first storage depth and the second storage depth is based upon a rate of buffer flushing.  However, Krinsky discloses wherein the dynamic adjustment of at least one of the first storage depth and the second storage depth is based upon a rate of buffer flushing (see at least [0021] and/or [0022]; dynamically adjusting the size of buffer based on dropped packet rate (flushing) of the buffer).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Krinsky into the method/apparatus of Bhalla in view of Mikami for the purpose of clearing (flushing/dropping) out the errored data to make room for the incoming packets in order to at least improve storage performance.
10.	Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla et al (US 2019/0045304) in view of Mikami et al (US 2005/0271070) and Morris et al (US 2019/0327778).
For claim 16, Bhalla discloses wireless personal area network master device (see at least [0021] and/or Fig.1; master 100 in BLE network 102), comprising: one or more antennas; one or more processors; and a memory storing a plurality of instructions that, when executed, cause the one or more processors (see at least Fig.1 and/or Fig.2 and/or Fig.10 and/or [0043] and/or [0068]; one or more antenna, circuitry and/or processor and memory) to: generate a first plurality of Protocol Data Units (PDUs) for transmission to a first Bluetooth Low Energy compliant (BLE-compliant) slave device, the first plurality of PDUs carrying audio data for a first audio channel (see at least [0002] and/or [0021] and/or [0028]; master device that generates and transmits (first) data packet(s) (PDUs) to first BLE-compliant slave 104 (Fig.1)); store the first plurality of PDUs in a first Transmit (TX) buffer having a first storage depth of a number of PDUs (see at least [0055]; use of buffer(s) to store data packets at least larger than the BN of 2 (storage depth)), the second plurality of PDUs carrying audio data for a second audio channel (see at least [0002] and/or Fig.1; master device that generates and transmits (second) data packet(s) (PDUs) to second BLE-compliant slave 106); generate a second plurality of PDUs for transmission to a second BLE-compliant slave device (see at least [0021] and/or [0028]; master device that generates and transmits (second) data packet(s) (PDUs) to second BLE-compliant slave 106); and store the second plurality of PDUs in a second TX buffer having a second storage depth of a number of PDUs (see at least [0055]; use of buffer(s) to store data packets at least larger than the BN of 2 (storage depth)).  Bhalla further discloses the use of flush timeout (FT) (e.g., the maximum time duration in units of ISO Interval (isochronous interval) for which every payload can be transmitted or re-transmitted) in at least [0023] and/or [0054]).  Bhalla discloses all the claimed subject matter with the exception of explicitly disclosing determining, based upon a rate of detected errors that occur in transmitting PDUs to at least one of the first BLE-compliant slave device and the second BLE-compliant slave device, whether to dynamically adjust at least one of the first storage depth and the second storage depth to synchronize the first audio channel and the second audio channel.  However, Mikami discloses determine, based upon a rate of detected errors that occur in transmitting PDUs to the (first/second) BLE-compliant slave device (see at least [0085] and/or Fig.11 steps S91 and/or S92; at least calculating the error rate of transmitted data), whether to dynamically adjust the (first/second) storage depth of the TX buffer (see at least [0085] and/or Fig.11 steps S96; dynamically changing the size (depth) of the TX buffer based on the error rate).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the master-slaves communication method/apparatus of Bhalla for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) in order to at least improve storage performance and/or synchronize the first audio channel and the second audio channel.  Bhalla in view of Mikami discloses all the claimed subject matter with the exception of explicitly disclosing wherein the plurality of first PDUs carries audio data for the first audio channel of a set of True Wireless Stereo (TWS) audio channels and the plurality of second PDUs carries audio data for the second audio channel of the set of TWS audio channels.  However, Morris discloses wherein the plurality of first data packages carries audio data for a first audio channel of a set of True Wireless Audio (TWS) audio channels (see at least Fig.3A and/or [0068]; use of TWS implementation by use of separate audio data channels); and wherein the plurality of second data packages carries audio data for a second audio channel of the set of TWS audio channels (see at least Fig.3A and/or [0068]; use of TWS implementation by use of separate audio data channels).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Morris into the method/apparatus of Bhalla in view of Mikami for the purpose of at least providing best sound quality while benefiting from total freedom of movement.
11.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla in view of Mikami and Morris and further in view of Meyer et al (US 2008/0089314).
For claim 18, Bhalla further discloses determine, based upon a detecting whether an error has occurred in transmitting the first plurality of PDUs, whether to generate a first plurality of PDUs for re-transmission to the first BLE-compliant slave device, the first plurality of PDUs for re-transmission including a lost PDU of the first plurality of PDUs (see at least [0036]; master performing any necessary retransmissions when ACK is not received (based on detecting an error (at least lost) and wherein at least Fig.1 and/or Fig.6 discloses the generation/transmission of data to the first slave 104 and therefore in case of error (lost), the triggering of the retransmission); and determine, based upon a detecting whether an error has occurred in transmitting the second plurality of PDUs, whether to generate a second plurality of PDUs for re-transmission to the second BLE-compliant slave device, the second plurality of PDUs for re-transmission including a lost PDU of the second plurality of PDUs (see at least [0036]; master performing any necessary retransmissions when ACK is not received (based on detecting an error (at least lost) and wherein at least Fig.1 and/or Fig.6 discloses the generation/transmission of data to the second slave 106 and therefore in case of error (lost), the triggering of the retransmission.  Bhalla view of Mikami and Morris discloses all the claimed subject matter with the exception of explicitly disclosing wherein the (first/second) plurality of PDUs for re-transmission includes a lost PDU of the (first/second) plurality of PDUs, and one or more subsequent PDUs of the (first/second) plurality of PDUs.  However, Meyer discloses the use of a method that allows the retransmission of a data package for which an error (failure/lost) occurred in transmission, and one or more subsequent data packages (see at least [0006]; retransmitting a NACKed (lost/failure) packet and subsequent packet(s)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Meyer into the method/apparatus of Bhalla in view of Mikami and Morris for the purpose of at least triggering retransmission when errors (lost/failure) occur in order to at least have a reliable communication.
For claim 19, Mikami further discloses the determination/calculation of a rate of detected errors that occur in transmitting a set of PDUs to the BLE-compliant slave device and using it to dynamically adjusting the size of buffer (see at least [0085] and/or Fig.11 steps S91-S92; calculating/determining of the error rate and using it to dynamically adjusting the size of buffer).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the method/apparatus of Bhalla for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) in order to at least improve storage performance.  Bhalla view of Mikami and Morris discloses all the claimed subject matter with the exception of explicitly disclosing that error is based on received Negative Acknowledgement (NAK) transmissions.  However, Meyer discloses the receiving of NACK to indicate transmission failure (error) (see at least [0004]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Meyer into the master-slaves communication method/apparatus of Bhalla in view of Mikami and Morris for the purpose of at least triggering retransmission when errors occur based on transmitting/receiving NACK(s) in order to at least have a reliable communication.
12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bhalla in view of Mikami and Morris and further in view of Krinsky (US 2017/0063704).
For claim 20, Mikami further discloses the determination/calculation of a rate of detected errors that occur in transmitting a set of PDUs to the BLE-compliant slave device and using it to dynamically adjusting the size of buffer (see at least [0085] and/or Fig.11 steps S91-S92; calculating/determining of the error rate and using it to dynamically adjusting the size of buffer).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Mikami into the method/apparatus of Bhalla for the purpose of at least having an optimal size of the buffer that can be always distributed (dynamically changed) in order to at least improve storage performance.  Bhalla view of Mikami and Morris discloses all the claimed subject matter with the exception of explicitly disclosing wherein a rate of detected errors that occur in transmitting a set of PDUs is based on a flushing of the TX buffer.  However, Krinsky discloses wherein the error that occurs in transmitting the plurality of data packages is based on a flushing of the TX buffer (see at least [0021] and/or [0022]; dynamically adjusting the size of buffer by determining if error (unsuccessful decoding data) has occurred based on dropped packet rate (flushing) of the buffer).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Krinsky into the method/apparatus of Bhalla in view of Mikami and Morris for the purpose of clearing (flushing/dropping) out the errored data to make room for the incoming packets in order to at least improve storage performance.
Response to Arguments
13.	Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in regard of the newly added reference, Weizman et al.
14.	Applicant's arguments filed in regard of claims 11-15 have been fully considered but they are not persuasive.  The claims are rejected under 103 for obviousness by the use of at least two references and wherein to argue one reference instead of the combination is inappropriate.  Thus, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the examiner agrees with the applicant that Mikami does not teach all the limitations of claim 11 because the combination of Bhalla in view of Mikami that teaches all the argued claimed limitations.  Specifically, Bhalla teaches in at least Fig.1 the system of a Master device communicating to at least 2 slave devices 104-106 and wherein Bhalla further discloses the generating (see at least [0002] and/or [0021] and/or [0028]; master device that generates and transmits data packet(s) (PDUs) to first/second BLE-compliant slaves 104/106 (Fig.1)) and the storing of first and second set of PDUs having storage depth (see at least [0055]; use of buffer(s) to store data packets at least larger than the BN of 2 (storage depth)).  Bhalla discloses all the claimed subject matter with the exception of explicitly disclosing the method of whether to dynamically adjust at least one of the first storage depth and the second storage depth based upon a detected error that occurs in transmitting PDUs.  That is why a second reference, Mikami, is being introduced and which discloses in at least [0085] and/or Fig.11 steps S91 and/or S92; the determining of error rate by at least calculating the error rate of transmitted data and whether to dynamically adjust the (first/second) storage depth of the TX buffer and which can be seen in at least [0085] and/or Fig.11 steps S96; dynamically changing the size (depth) of the TX buffer based on the error rate.  Thus, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Furthermore, in response to applicant's argument that none of the references teach “to reduce audio lacking among the first audio channel and the second audio channel”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	In regard of claims 16 and 18-20, similar argument of claims 11-15 are directed to the claims 16 and 18-20 and wherein Morris further discloses wherein the plurality of first/second data packages carries audio data for the first/second audio channel of a set of True Wireless Audio (TWS) audio channels and which can be seen in at least Fig.3A and/or [0068]; use of TWS implementation by use of separate audio data channels).  Thus, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Furthermore, in response to applicant's argument that none of the references teach “to synchronize the first audio channel and the second audio channel”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Finally, the double patenting rejection is withdrawn since a terminal disclaimer was filed and approved.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467